

115 S2986 IS: Correctly Recognizing Educational Achievements To Empower Graduates Act
U.S. Senate
2018-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2986IN THE SENATE OF THE UNITED STATESJune 4, 2018Mr. Casey (for himself, Mr. Booker, and Mr. Kaine) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo award grants to States to support efforts at institutions of higher education to increase degree
			 attainment, and for other purposes.
	
 1.Short titleThis Act may be cited as the Correctly Recognizing Educational Achievements To Empower Graduates Act or the CREATE Graduates Act.
 2.Create graduatesTitle VII of the Higher Education Act of 1965 (20 U.S.C. 1133 et seq.) is amended by inserting after part B the following:
			
				CCreate graduates
 751.PurposeThe purpose of this part is to award grants to States to support efforts at institutions of higher education or within systems of higher education to increase postsecondary degree attainment by—
 (1)locating, and conferring degrees to, students who have accumulated sufficient applicable postsecondary credits and maintained a sufficient grade point average to earn an associate's degree but did not receive one;
 (2)providing outreach to those students who are within 12 credits of earning an associate's degree; and
 (3)establishing partnerships between 2-year and 4-year institutions of higher education in States, in order to strengthen the transition pathways into 4-year institutions of higher education for transfer students.
						752.Grants to increase degree attainment
 (a)Definition of institution of higher educationIn this section, the term institution of higher education has the meaning given the term in section 101(a). (b)Program authorized (1)In generalFrom amounts appropriated under subsection (j), the Secretary shall award grants, on a competitive basis, to States to enable the States to carry out the activities described in subsections (e) and (f) in order to support efforts at institutions of higher education to increase degree attainment.
 (2)Partnerships allowedA State may apply for a grant under this section in partnership with a nonprofit organization. In any such partnership, the State higher education agency or other State agency described in subsection (c)(1) shall serve as the fiscal agent for purposes of the grant.
							(c)Submission and contents of application
 (1)In generalThe State, acting through the State higher education agency or other State agency determined appropriate by the Governor or chief executive officer of the State, shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.
 (2)ContentsAn application submitted under paragraph (1) shall include the following: (A)A description of the State's capacity to administer the grant under this section and report annually to the Secretary on the progress of the activities and services described in subsection (e).
 (B)A description of how the State will meet the purposes of the grant program under this part through outreach and memoranda of understanding with institutions of higher education, including the State's plan for using grant funds to meet the requirements of subsections (e) and (g) and, if the State elects to use grant funds under such subsection to create strong articulation agreements, subsection (f)(2).
 (C)A description of how the State will coordinate with appropriate stakeholders, including institutions of higher education, data-sharing agencies within the State, and other States.
 (D)A description of— (i)the structure that the State has in place to administer the activities and services described in subsection (e), including—
 (I)the capacity of the State's longitudinal data system to— (aa)be clean of record duplication and ensure alignment of State and institutional credit completion records;
 (bb)include transfer flags and course and credit data to allow the State to run initial degree audits for institutions;
 (cc)include all postsecondary educational institutions in the State, including public, private nonprofit, and private for-profit institutions; and
 (dd)have in place mechanisms to share data across institutions, systems, and States; (II)the capacity of the agency governing the State's longitudinal system to respond to data requests accurately and in a timely manner; and
 (III)the State's plan to protect student privacy with respect to data in the State longitudinal data system and comply with section 444 of the General Education Provisions Act (commonly referred to as the Family Educational Rights and Privacy Act of 1974); or
 (ii)the State's plan to develop such administrative capacity as part of the activities carried out under the grant.
 (d)Award basis and priorityThe Secretary shall award grants under this section to States based on the quality of the applications submitted under subsection (c). In awarding grants under this section, the Secretary shall give priority to applications from States—
 (1)that do not have, as of the time of the application, statewide policies or statewide initiatives in place to retroactively award associate's degrees to students; or
 (2)that have a commitment to initiatives regarding the retroactive awarding of associate's degrees that will continue after the period of the grant.
							(e)Mandatory use of funds
 (1)SubgrantsA State that receives a grant under this section shall use not less than 80 percent of the grant funds provided to award subgrants, on a competitive basis, to institutions of higher education or systems of higher education. Each institution of higher education or system of higher education receiving a subgrant shall carry out all of the following activities and services, pursuant to the conditions under subsection (g):
 (A)Identify the group of students enrolled at the institution of higher education on the date of the identification and former students enrolled at the institution of higher education, or at the institutions of higher education within the system of higher education, as the case may be, that, based on the data held by the institution or system, meet both of the following requirements:
 (i)Each individual was enrolled in not less than 45 postsecondary credit hours (or the minimum required by the State to earn an associate's degree)—
 (I)in the case of former students enrolled at the institution of higher education or at the institutions of higher education within the system of higher education, as the case may be, at the institution or institutions; and
 (II)in the case of students enrolled at the institution of higher education or at the institutions of higher education within the system of higher education, as the case may be, on the date of the identification, at another institution of higher education.
 (ii)Each individual has not had any postsecondary degree or certificate, of any kind, issued to the student by an institution of higher education.
 (B)Perform a degree audit on each student described in subparagraph (A), and identify each such student as one of the following:
 (i)Eligible to obtain an associate's degree. (ii)Eligible to obtain an associate's degree upon the completion of 12 or fewer postsecondary credit hours (or the equivalent).
 (iii)Not eligible under either clause (i) or (ii). (C)Provide outreach to each student identified in subparagraph (B)(i), and award the earned associate's degree to such student, unless such student declines through a written or oral declaration.
 (D)Provide outreach to each student identified in subparagraph (B)(ii) that includes information regarding next steps toward degree attainment, including financial aid options.
 (2)Application processAn institution of higher education or system of higher education desiring a subgrant under this subsection shall submit an application to the State at such time, in such manner, and containing such information as the State may require. Such application shall include a written commitment from the institution or system that, if the institution or system receives a grant, the institution or system will carry out all of the activities described in paragraph (1).
 (3)PriorityEach State awarding subgrants under this part shall give priority to applications from institutions of higher education or systems of higher education that—
 (A)have up-to-date degree audit software or systems to increase automation of degree audits and transcript exchange, or a plan to invest and develop such software or systems;
 (B)if such policy is permissible under applicable accreditation or State standards, use a policy that awards associate's degrees to any candidate identified in paragraph (1)(B)(i) and provides candidates with a process to opt out of such award program;
 (C)waive nonacademic barriers to graduation, such as an application, swimming test, library fine, transcript exchange fee, graduation fee, parking ticket, or any other nominal fee;
 (D)waive or amend residency and recency requirements to prevent earned credits from expiring, if such action is permissible under accreditation or State standards;
 (E)provide students with tuition waivers, reduced tuition, or prior learning assessments for those who need to earn remaining credits; and
 (F)agree that, after the conclusion of the activities described in paragraph (1) and continuing after the end of the grant period, the institution or system will—
 (i)conduct degree audits for all enrolled students once the students enroll in 45 postsecondary credit hours; and
 (ii)provide information about graduation deadlines to remind students of relevant requirements at least 4 months before the students graduate and again 1 month before graduation.
 (f)Permissive use of fundsA State receiving a grant under this section may use— (1)not more than 15 percent of the total amount received under this section for administrative purposes relating to the grant under this section, including technology needed to carry out the purposes of this part; and
 (2)not more than 5 percent of the total amount received under this section to create articulation agreements between 2-year and 4-year institutions of higher education, in order to enhance collaboration and strengthen the transition pathways between such institutions for transfer students.
							(g)Special conditions and prohibitions
 (1)Availability to studentsA State, institution of higher education, or system of higher education receiving a grant or subgrant, as the case may be, under this section shall not charge any student an additional fee or charge to participate in the activities or services supported under this section.
 (2)Prohibited usesA State, institution of higher education, or system of higher education receiving a grant or subgrant, as the case may be, under this section shall not use any grant or subgrant funds for tuition, fees, room and board, or any other purpose outside the goals of the grant.
 (3)FERPA requirementsEach State, institution of higher education, or system of higher education receiving a grant or subgrant, respectively, under this section that enters into a contract or other agreement with any outside entity to assist in carrying out the activities or services under such grant or subgrant, shall ensure that the outside entity complies with all requirements of section 444 of the General Education Provisions Act (commonly referred to as the Family Educational Rights and Privacy Act of 1974) that would apply to the State, institution, or system.
 (4)CoordinationA State receiving a grant under this section shall ensure the coordination of the activities and services carried out under this section with any other activities carried out in the State that are similar to the goals of this program, and with any other entities that support the existing activities in the State, with the goal of minimizing duplication.
							(h)Report
 (1)In generalA State receiving a grant under this section shall prepare and submit an annual report to the Secretary on the activities and services carried out under this section, and on the implementation of such activities and services. The report shall include, for each institution of higher education or system of higher education receiving a subgrant, the following information:
 (A)The number of students who were first identified in the group described in subsection (e)(1)(A)(i). (B)The number of students who were removed from such group because the students had received a degree elsewhere, in accordance with subsection (e)(1)(A)(ii).
 (C)The number of degree audits performed under subsection (e)(1)(B). (D)The number of students identified under subsection (e)(1)(B)(i) as eligible to obtain an associate's degree.
 (E)The number of students identified under subsection (e)(1)(B)(ii) as eligible to obtain an associate's degree upon the completion of 12 or fewer credits.
 (F)The number of students identified under subsection (e)(1)(B)(iii) as ineligible to obtain an associate's degree and ineligible to obtain such a degree upon the completion of 12 or fewer credits.
 (G)The number of students awarded an associate's degree under subsection (e)(1)(C). (H)The number of students identified in subsection (e)(1)(B)(ii) who are returning to an institution of higher education after receiving outreach described in subsection (e)(1)(D).
 (I)The average amount of credit hours previously earned by students described in subsection (e)(1)(B)(i) when the associate's degrees are awarded.
 (J)The number of students who received outreach described in subsection (e)(1)(C) and who decline to receive the associate's degree.
 (K)The number of students who could not be located or reached as part of the process. (L)The reasons why students identified in subsection (e)(1)(B)(ii) did not return to an institution of higher education to receive a degree.
 (M)Details of any policy changes implemented as a result of implementing this program and conducting the required degree audits.
 (2)DisaggregationThe report shall include the information described in subparagraphs (A) through (L) of paragraph (1) in the aggregate and disaggregated by age, gender, race or ethnicity, status as an individual with a disability, and socioeconomic status (including status as a Federal Pell Grant recipient).
							(i)Enforcement provisions
 (1)Recovery or withholdingThe Secretary may, after notice and an opportunity for a hearing in accordance with chapter 5 of title 5, United States Code—
 (A)withhold funds provided under a grant or subgrant under this section if a State or institution of higher education is failing to comply substantially with the requirements of this section; or
 (B)take actions to recover funds provided under a grant or subgrant under this section, if the State or institution made an unallowable expense, or otherwise failed to discharge its responsibility to properly account for funds.
 (2)Use of recovered or unused fundsAny funds recovered or withheld under paragraph (1) shall— (A)be credited to the appropriations account from which amounts are available to make grants or enter cooperative agreements under this section; and
 (B)remain available until expended for any purpose of that account authorized by law that relates to the program under this section.
 (j)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for fiscal year 2019 and each of the 2 subsequent fiscal years..
 3.Release of education records to facilitate the award of a recognized postsecondary credentialSection 444(b) of the General Education Provisions Act (20 U.S.C. 1232g(b)) is amended— (1)in paragraph (1)—
 (A)in subparagraph (K)(ii), by striking ; and and inserting a semicolon; and (B)in subparagraph (L), by striking the period at the end and inserting ; and ; and
 (2)by inserting after subparagraph (L) the following:  (M)an institution of postsecondary education in which the student was previously enrolled, to which records of postsecondary coursework and credits are sent for the purpose of applying such coursework and credits toward completion of a recognized postsecondary credential (as that term is defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102)), upon condition that the student provides written consent prior to receiving such credential..